Citation Nr: 0109862	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for disability of 
the right knee and polyarticular gout as a result of 
treatment by the Department of Veterans Affairs (VA).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from March 1946 to May 1947.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision by the 
VA Regional Office (RO) in Oakland, California.  

In September 2000, the VA received written notification that 
the veteran was withdrawing his power of attorney in favor of 
his service representative and that he would now represent 
himself.  At the hearing the veteran stated that he wanted to 
proceed without the DAV as his representative.  Consistent 
with this, the veteran appeared at his Travel Board hearing 
before the undersigned member of the Board without a 
representative.  The veteran also submitted evidence with a 
waiver of RO review which has been added to the record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not reflect that the veteran 
has additional permanent disability of the right lower 
extremity, including polyarticular gout, as a result of VA 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right knee and polyarticular gout as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000).  38 U.S.C.A. § 1151 has been amended, and the amended 
statute indicates that a showing of negligence or fault is 
necessary for entitlement to compensation for claims filed on 
or after October 1, 1997.  However, for claims filed prior to 
October 1, 1997, as here, a claimant is not required to show 
fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2000).

VA first has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In the present case, the Board finds that all 
relevant facts have been properly developed and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  That 
evidence includes reports of VA physical evaluation and 
opinion, treatment records, and statements, testimony, and 
argument made by and on the veteran's behalf.  The Board has 
not been made aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000.

In this case, the veteran has asserted that compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) is 
warranted because he developed severe pain and impairment in 
the area of his right knee in October 1996 during treatment 
at a VA facility.  As he describes the incident, he was being 
treated to remove fluid from his right knee.  He has 
testified that he had previously had the procedure performed 
on approximately nine occasions for symptoms related to gout.  
On this occasion, however, he believes the doctor, who was 
not the doctor who regularly treated him at the clinic, 
placed the needle in too deep and permanently injured his 
bone and/or other parts of his knee, causing severe pain and 
paralysis.  However, the record shows that the veteran 
underwent no permanent worsening as a result of the 
procedure, and the preponderance of the evidence is against 
the claim.  

VA treatment records show that the veteran was treated for 
gout since 1983.  During a VA examination in December 1986, 
attacks were reported in many joints, including the right 
knee.  X-rays of the right knee at that time were within 
normal limits.  

More recent records show that the veteran has been treated 
routinely by a rheumatologist at the arthritis clinic at the 
San Francisco VA medical center for gout.  He was seen in 
late October 1996 on a walk-in basis for what was 
characterized as an active gout flare.  On this occasion, a 
different clinician saw the veteran, removed some fluid from 
the veteran's right knee and then administered a steroid 
injection.  The procedure was reportedly completed without 
complications.  However, the veteran reported that he felt 
increased knee pain immediately following the injection and 
sought treatment for the pain a few days following the 
injection.  The pain was described as shooting down the right 
leg to the ankle.  When evaluated by his usual VA 
rheumatologist a few days later in early November 1996, the 
knee demonstrated a nickel-sized bruise at the injection 
site, but the knee was otherwise cool, nontender and not 
significant.  The physician noted that he discussed the 
injection with the physician who performed it.  The physician 
reported injecting 40 mg TAC by right lateral suprapatellar 
approach after removal of a small volume of joint fluid for 
analysis.  The examiner noted that the source of the knee 
pain did not appear to be either a joint infection or an 
inflammatory reaction to the steroid.  It was noted that the 
signs and symptoms appeared to be not in the knee itself.  
Although the veteran reported that he was told by an outside 
doctor that he was having a reaction to the injected drug 
which was causing periosteal irritation, the VA 
rheumatologist explained that, while he could not rule out 
such irritation in the mid-tibia area, it was inconceivable 
for such irritation to develop so removed from the site of 
the injection.  The shooting nature of the pain described by 
the veteran along with the localized tenderness were 
compatible instead with neuropathy and it was conceivable 
that some peripheral nerve irritation could have been caused 
by the injection.  The veteran was using crutches to walk.  
It was noted that he was having a new gout attack at that 
time as demonstrated by his inflammation in the foot.  
Treatment was provided.  Later that day the veteran was 
contacted to check on the progress of his post-knee injection 
leg pain.  The veteran reported that the pain was much 
improved and he was able to walk without crutches.

In December 1996, the veteran had a severe attack of 
polyarticular gout occurring in the left wrist, left elbow 
and right knee.  The left elbow and the right knee were 
aspirated and revealed uric acid crystals indicative of gout 
flare.  X-rays at that time showed no right knee abnormality.  
In March 1997, the veteran was seen at the clinic and noted 
to have no acute gout flare but to have residual inflammation 
in the right knee.  There was right knee effusion.  He walked 
with a limp.  A VA orthopedic examination that month did not 
address the right knee.  In April 1997, there was a noted 
attack of polyarticular gout.  In August 1997, residual 
inflammation in the right knee was noted.  A follow-up visit 
that same month showed that pain had decreased in the right 
knee, the veteran had no acute complaints, was walking 
without a cane and was considered to be doing well.  

In January 1998, the veteran was evaluated following a fall 
down a flight of stairs which the veteran attributed to right 
knee problems.  An MRI of the right knee revealed extensive 
internal derangement in the meniscus with possible small 
meniscus tear, minimal internal degeneration of the anterior 
horn of the medial meniscus, small joint effusion and no 
loose bodies.  

In a written statement dated in April 1998, the veteran's 
treating VA rheumatologist reported that the veteran had a 
severe attack of gout in October 1996 which did not respond 
to injection at that time but rather became more painful 
after the injection and which is now productive of chronic 
pain and instability.  In view of the January 1998 MRI 
results, the doctor referred the veteran to the VA 
orthopedics clinic for consideration of joint replacement.  
The doctor noted the veteran's theory that the injection had 
caused his pain.  He stated that this would be highly unusual 
for a steroid injection to cause such a problem and that he 
possibly had some degeneration of the knee prior to the 
injection.  However, he could not categorically rule this out 
since he neither saw the MRI report nor viewed the injection.  
An August 1998 letter from this doctor restates the veteran's 
contentions that after the 1996 injection he had chronic pain 
and instability in the right knee.  The physician noted that 
the veteran developed a new severe attack of gout in October 
1996 which did not respond to oral medication or a steroid 
injection.  An MRI revealed extensive degenerative changes in 
the lateral meniscus.  

The veteran has submitted literature and articles supporting 
his position that medical mistakes are committed at VA 
facilities routinely and that bone injury can occur as a 
result of improper injections.  He discussed these points at 
his RO hearing as well as his Travel Board hearing in 
September 2000.  

During his Travel Board hearing the veteran called attention 
to photographs of his knee that he had previously submitted 
and were in the file.  The veteran also called attention to 
medical statements in his file including from his VA 
physician David Daikh, MD.  (These included several November 
1996 VA treatment records discussed above).  The veteran 
stated that he had had a gout flare up in his knee and had 
come in for treatment in October 1996.  He felt the November 
1996 report that the physician used a lateral suprapatellar 
approach to his knee problem indicated it was in the bone.  
During the hearing it was noted that the evidence the veteran 
identified was in his claims file.  When asked if any doctors 
told him he was injected in the bone, he related that they 
would talk about it, but not put it in writing.  The veteran 
noted the statements from his VA doctor were of record.  The 
veteran was offered the opportunity to get any additional 
evidence to support his claim that the injection he received 
was in the bone.  He was advised that the record would be 
held open for 60 days so he could submit additional evidence.  
Additional  evidence with a waiver of RO review was 
subsequently received and added to the record.

A document submitted by the veteran at the Travel Board 
hearing from his VA rheumatologist shows that in October 1998 
that doctor believed the veteran should be considered for 
disabled housing secondary to degenerative joint disease with 
a history of falls that was bringing him close to a knee 
replacement.  A final statement from that doctor in October 
2000 shows that he veteran was invited to participate in a 
study of patients afflicted with gout.  

A report of examination dated in September 2000, following 
the hearing was received with a waiver of RO consideration 
and is accepted by the Board pursuant to 38 C.F.R. § 20.1304 
(2000).  This document shows that the veteran reported right 
knee discomfort related to his injection in 1996.  The 
veteran reported that the needle must have struck something 
it was not supposed to hit and caused several weeks of pain.  
The doctor also reviewed the 1998 MRI report.  Examination of 
the right knee showed no real swelling or tenderness to 
palpation although the veteran reported pain deep in the 
joint.  He had full range of motion.  The neurovascular 
system was intact and there was excellent ligament stability.  
X-rays showed no evidence of arthritic change and no 
narrowing of joint space.  The impression was that the cause 
of the symptoms was unclear but that he may have a meniscus 
tear, however the veteran was not very tender at that time.  
The doctor disagreed with the recommendation of total knee 
replacement based on the information reviewed and the 
examination.  He recommended arthroscopic evaluation for 
diagnostic and treatment purposes.  While the veteran's 
complaints were noted, there was no indication by the 
physician that the 1996 injection was into the bone or caused 
current disability.  

Although the veteran has alleged that permanent disability 
occurred during the October 1996 injection, the medical 
evidence does not support his claim.  Under 38 C.F.R. § 1151 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.358 (2000), 
compensation is warranted only in cases of actual chronic and 
current disability, rather than a short-term injury, and the 
Board observes that any pain and symptoms the veteran 
experienced as a result of the October 1996 injection 
resolved after the incident without permanent additional 
disability.  VA treatment records in November 1996 noted the 
veteran's complaints and that there might be some irritation.  
However, follow up later the same day noted the veteran 
reported that the pain was much improved.  The current 
medical findings show minimal abnormality of the right knee 
with no reference to any additional disability as a result of 
the 1996 injection.  These findings have not been shown to be 
related to the injection by any medical provider.  In fact, 
the opinions of record suggest that any injury to the bone is 
unlikely.  The Board notes that the physician that the 
veteran has identified, David Daikh MD., repeated the 
veteran's complaints and history, but did not identify any 
chronic additional disability as a result of the 1996 
injection.  In one report the physician noted that the 
veteran possibly had some degeneration of the knee prior to 
the injection.  The physician subsequently noted that an MRI 
revealed extensive degenerative changes in the lateral 
meniscus.  No medical provider has suggested that a meniscus 
tear resulted from the joint injection in October 1996.  

The most recent medical examination disclosed only minimal 
tenderness and no X-ray abnormalities, with no indication 
that these were in any way related to a steroid injection 
almost four years prior.  The examiner disagreed with the 
recommendation of possible knee replacement which the VA 
rheumatologist recommended evaluation for in October 1998.  
The Board attaches great probative weight to the September 
2000 opinion as it is based on a thorough examination and 
because the findings upon which it is based are contained in 
the examination report.  Further, the additional opinions of 
record are probative to show that no doctor has affirmatively 
indicated that the veteran has a permanent disability or 
worsening of disability resulting from the injection.  

Additionally, no medical provider has stated that the 
veteran's polyarticular gout has been permanently worsened by 
the injection.  The veteran has presented no probative 
supportive medical evidence for his assertion that the gout 
has become worse as a result of the injection, including the 
evidence submitted following his September 2000 hearing, and 
no such suggestion has been made by the physicians who have 
treated or examined him.  He has a long history of treatment 
for gout prior to the injection.  Moreover, the medical 
record does not show an increased frequency or severity of 
gout symptoms linked to the October 1996 injection.  

Finally, the Board has carefully considered the opinions and 
findings of the veteran's treating VA rheumatologist.  It is 
uncontroverted that this doctor is the most familiar with the 
veteran's case.  His opinions however, do not support the 
veteran's contentions as to additional disability of the 
right knee and additional disability due to polyarticular 
gout as a result of the injection.  This doctor disputed the 
veteran's report of a periosteal irritation, indicating that 
that explanation was not conceivable considering the site of 
the alleged pain and injury.  Nor has the veteran produced a 
report from a doctor actually stating this theory.  The 
physician has acknowledged the veteran's assertions, but no 
actual medical opinion linking additional disability to the 
injection has been provided.  The treating rheumatologist has 
also opined that the injury described by the veteran as 
resulting from injection would be highly unusual.  In short, 
his opinions taken as a whole do not support the veteran's 
theory.  While he did comment that the possibility of 
additional disability resulting from the 1996 incident could 
not be absolutely precluded, his other comments, combined 
with the other evidence against the claim, are more probative 
than the ambiguous suggestion that the veteran's theory could 
not be completely ruled out.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993);  Wood v. Derwinski, 1 Vet. App. 190, 192- 93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, 
the Board finds that the preponderance of the evidence of 
record is against the veteran's claim that he has a chronic 
right lower extremity disability as a result of the October 
1996 treatment. 

Indeed, the only other evidence of record supporting the 
conclusion that the veteran incurred additional disability as 
a result of the 1996 treatment is his own lay opinion, as 
articulated in the testimony from his VA hearings.  The Board 
does not question the sincerity of the veteran's belief that 
his pain in the right lower extremity resulted from the 1996 
VA treatment and has carefully considered his assertions and 
the evidence he identified as supporting his claim.  However, 
the Board would point out that the veteran has not been shown 
to possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  As discussed above, while his treating physician 
has acknowledged his complaints, no medical evidence linking 
any current additional disability to the 1996 treatment has 
been presented. 

Overall, the Board has reviewed all of the evidence of record 
but finds that the preponderance of this evidence is against 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
additional right lower extremity disability and polyarticular 
gout as a result of VA treatment, specifically the 1996 
injection that occurred at a VA facility.  Therefore, this 
claim must be denied.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
right knee disability and polyarticular gout as a result of 
VA treatment is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

